262 F.2d 957
Donald Herbert PARKER, Appellant,v.UNITED STATES of America, Appellee.
No. 6029.
United States Court of Appeals Tenth Circuit.
Jan. 20, 1959.

George E. Lohr, Denver, Colo., for appellant.
Hubert A. Marlow, Asst. U.S. Atty., Tulsa, Okl.  (Robert S. Rizley, U.S. Atty., and Perry A Krohn, Asst. U.S. Atty., Tulsa, Okl., on the brief), for appellee.
Before BRATTON, Chief Judge, and PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
Separate informations were filed against Donald Herbert Parker and Russell Leo Bradley.  The informations were identical except in respect to the name of the accused.  Each information charged that the defendant transported in interstate commerce from Hamilton, Ohio, to Nowata, Oklahoma, a described stolen automobile, knowing that it had been stolen.  Each defendant pleaded guilty and was sentenced to imprisonment.  Later each defendant filed a motion under 28 U.S.C. 2255 to vacate the judgment and sentence.  A hearing was had upon the motions; they were severally denied; and separate appeals were perfected.


2
The denial of the motion in the Bradley case was recently affirmed.  Bradley v. United States, 10 Cir., 262 F.2d 679.  And since the procedure in the two cases was substantially identical if not completely so, upon the authority of that case, the order in this case denying the motion to vacate the judgment and sentence is


3
Affirmed.